Citation Nr: 1755679	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to temporary total disability (TTD) rating under 38 C.F.R. §§ 4.29 or 4.30 following September 2008 back surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran withdrew his prior request for a Board hearing in September 2013.  The Board remanded the Veteran's claim in May 2015 and June 2017.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was previously referred by the Board in the May 2015 and June 2017 remands (with reference made to an October 2010 statement).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

38 C.F.R. § 4.30(a) (2017) provides that a TTD "will be assigned...if treatment of a service-connected disability resulted in" any of the items outlined in 38 C.F.R. § 4.30(a)(1)-(3) (2017), which includes surgery necessitating at least one month of convalescence. 

The Veteran was granted entitlement to service connection for low back strain with radiation left leg (now characterized by the AOJ as lumbosacral strain) in a December 1983 rating decision.  Evidence of record indicated that the Veteran sustained injuries to his back after his active service.  Following a September 1987 work injury he underwent back surgery in January 1988.  See, e.g., South Georgia Medical Center Records (obtained in March 1989).  A key issue in this case is whether the Veteran's service-connected lumbosacral strain required him to undergo a September 2008 back surgery.  An underlying issue is the impact of the Veteran's service-connected lumbosacral strain on the January 1988 back surgery.  As stated in the May 2015 Board remand (with citation to the Veteran's representative's April 2015 Appellant Brief and a September 2010 VA Form 21-4138 Veteran Statement), "the Veteran and his representative maintain that the service-connected lumbosacral strain made him more susceptible to the September 1987 post-service work-related injury that resulted in the repeat September 2008" back surgery.

The Board remanded this claim in May 2015, in part, to obtain a VA opinion addressing whether "the Veteran's service-connected lumbosacral strain (established in a December 1983 rating decision) require[d] him to undergo the September 2008 back surgery."  A negative opinion was obtained from Dr. M.P. (following examination) in November 2016.  Subsequently, the Board remanded the Veteran's claim in June 2017.  The Board noted that in January 2017 the Veteran submitted authorizations to obtain private treatment records, to include from Moody Air Force Base Clinic.  The Board stated that "as the November 2016 examiner who provided a medical opinion in this case did not have the benefit of reviewing these records, an addendum opinion should be obtained on remand."  The Board remand directives instructed first to obtain private treatment records, to include from Moody Air Force Base Clinic, and then "[a]fter completing the above," to obtain an addendum opinion.

Following the Board remand, approximately 168 pages of medical records, which appeared to date from approximately 2013 to 2017, were obtained from Moody Air Force Base Clinic on August 30, 2017.  Dr. M.P. provided an additional negative VA opinion that was dated September 5, 2017, which included a rationale that, essentially, the Veteran's service-connected lumbosacral strain has resolved prior to his September 1987 work injury and that the September 2008 back "surgery was to treat a disc condition that was related to a workers comp claimed disc condition originally incurred in 1987, and originally operated on in 1988, and unrelated to a resolved lumbar strain."
On September 18, 2017, VA received approximately 850 pages of additional medical records from Moody Air Force Base Clinic.  These additional records included some records dated prior to the January 1988 back surgery.  In this regard, a February 1988 U.S. Department of Labor Form (CA-20) completed by Dr. M.M. stated that the Veteran "has a history of chronic, recurrent low back pain with radicular symptoms; first episode 1981," noted a diagnosis of herniated nucleus pulposus (HNP) and stated that "[i]t appears the condition was aggravated on the job...in September 1987."  In addition, an undated U.S. Department of Labor Form (CA-16) completed by Dr. M.M. stated that there was a history or evidence of pre-existing injury, disease or physical impairment and stated "[c]hronic, recurrent low back pain with radicular symptoms; first episode 1981 while on active duty," noted a diagnosis of sciatica versus possible HNP syndrome and stated that "[t]he current symptoms result from exacerbation of a chronic problem, not necessarily attributable to employment activity."  

These two documents, at a minimum, appear to be relevant to the September 5, 2017 VA opinion discussed above and additional newly obtained documents may also be relevant.  As such, in light of the newly obtained potentially relevant medical records and in order to substantially comply with the prior June 2017 Board remand, remand is required for an additional VA opinion that is provided following review of the newly obtained records.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion from the medical professional who provided the prior November 2016 and September 2017 VA opinions (Dr. M.P.).  If this medical professional is unavailable, obtain the requested opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.

The examiner must review the medical records that were received by VA on September 18, 2017 (after the September 5, 2017 VA opinion) from Moody Air Force Base Clinic.

The medical professional must provide an opinion addressing the following:

(A) Did the Veteran's service-connected lumbosacral strain (established in a December 1983 rating decision) require him to undergo the September 2008 back surgery?

(B) If not, did the Veteran's service-connected lumbosacral strain cause or aggravate the back disability that caused him to undergo the September 2008 surgery?

The examiner's attention is invited to, as part of the medical records received on September 18, 2017, a February 1988 U.S. Department of Labor Form (CA-20) completed by Dr. M.M. and an undated U.S. Department of Labor Form (CA-16) completed by Dr. M.M.  These records were discussed in quoted in the body of the remand.  The examiner must address the evidence suggesting that the in-service back strain did not resolve.

  The medical professional's attention is also invited to the contention that the Veteran's service-connected lumbosacral strain made him more susceptible to the September 1987 post-service work-related injury that resulted in the repeat September 2008 back surgery.

The medical professional must provide a complete rationale in support of all opinions.

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






